Citation Nr: 0735818	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-23 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel

INTRODUCTION

The veteran had active service from February of 1959 to April 
of 1962.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent medical evidence does not establish a 
causal connection between any current bilateral hearing loss 
and the veteran's active service.

3.  The competent medical evidence does not establish a 
causal connection between any current tinnitus and the 
veteran's active service


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service, nor may a sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).

2. Tinnitus was not incurred in or aggravated by the 
veteran's active service. 38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)-Duty To Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.

Veterans Claims Assistance Act (VCAA)-Duty To Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  The appellant submitted private treatment records.  
The appellant was afforded a VA medical examination in August 
2005.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pertinent Laws and Regulations

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.159.  

In order for service connection to be granted, there must be 
competent evidence showing:  (1)  the existence of a current 
disability; (2) in service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006);  Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005);  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).  If the veteran fails to demonstrate any one 
element, denial of service connection will result. Disabled 
Am. Veterans, supra; Coburn, supra.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service, 38 C.F.R. § 3.303(d), as well as for 
disability which is proximately due to or the result of a 
service-connected disease or injury, 38 C.F.R. § 3.310(a).

Service connection for certain diseases, such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a). In such cases, the disease 
is presumed under the law to have had its onset in service 
even though there is no evidence of such disease during the 
period of service. 38 C.F.R. § 3.307(a).

The Board has the authority to 'discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin, the Court has 
held that the Board may not reject medical opinions based on 
its own medical judgment. See Obert v. Brown, 5 Vet. App. 30 
(1993).

 In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part "The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator. . ." Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993). The Board may appropriately favor 
the opinion of one competent medical authority over another. 
See Owens v. Brown, 7 Vet. App. 429, 433 (1995);  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

Analysis

A review of the veteran's military service records does not 
indicate that the veteran was treated for bilateral hearing 
loss or tinnitus during service.   The veteran's enlistment 
examination and separation examination do not indicate any 
problems with the veteran's hearing, and the veteran's 
response to whispered voice was recorded as 15/15 on both 
occasions.

Post-service, the first documentation of hearing loss is from 
a hearing examination showing high-frequency hearing gloss in 
January 2004.  The veteran submitted a January 2005 letter 
from an otolaryngologist which stated that the veteran had a 
diagnosis of severe tinnitus which was "related to [the 
veteran's] noise exposure reportedly during his military 
service."   No reference was made regarding review of the 
veteran's service records.  

The veteran submitted an additional letter, also dated in 
January 2005, from an audiologist.  The audiologist offered 
the opinion that the veteran had bilateral hearing loss in 
the mild category in mid-range frequencies and severe in the 
high frequency range.  The audiologist stated that "It is 
very possible that his loss was induced by military noise 
exposure..."  No reference was made regarding review of 
service medical records.  

The VA conducted an audiology exam in August of 2005.   The 
VA audiologist reviewed the veteran's service medical records 
and claims file.  At examination the veteran reported that 
from 1959 to 1962 he served as a pulse acquisition radar and 
battery control center repairman for the Hawk missile system 
and the he was exposed to significant noise exposure from 
firing missiles without ear protection.  After service, the 
veteran reported becoming an airline pilot until he retired 
in 1998.  The veteran also reported a significant history of 
recreational shooting and hunting, also without ear 
protection.  

The examiner indicated a diagnosis of bilateral high 
frequency sensorineural hearing loss and bilateral constant 
tinnitus.  The examiner offered the opinion that "Based on 
available evidence, I am unable to make what I feel would be 
a giant leap from acoustic trauma over 40 years ago and the 
present time, and it is my opinion that it is less likely 
than not that the veteran's current tinnitus (and current 
hearing loss) would be related to military service, 
particularly to military noise exposure."   

Based upon the above the Board finds the medical opinion of 
the VA audiologist to be the most credible.  Of the three 
medical opinions expressed, the VA audiologist is the only 
one who made reference to an examination of service records.  
One opinion was expressed in terms of the "very possible" 
which is insufficient to establish service connection.   
Another opinion was based entirely upon a history of noise 
exposure provided by the veteran, without reference to 
whether that opinion was expressed in terms of more likely or 
less likely than not.  

As a result, the Board finds that there is a preponderance of 
evidence against a finding of service connection for 
bilateral hearing loss and tinnitus.  


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.  


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


